DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-10, 12-14, and 17-19 are pending in the application, claims 8 and 9 are withdrawn from consideration.  Claims 11, 15, and 16 have been cancelled.
Amendments to the claim 1, filed on 1 November 2021, have been entered in the above-identified application.

Response to Arguments
Applicants' arguments in the response filed 1 November 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Election/Restrictions
Claims 1-7, 10, 12-14, and 17-19 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 9, directed to the process of making or using an allowable product, previously withdrawn from are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10, 12-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Morrissey (US 3,620,811 A):  The indicated prior art, while providing for --a laminated body--; does not provide any disclosure or teachings for a person to have made --a ratio (t2/t1) of the thickness of the top surface polymer layer t2 to the thickness of the permeated polymer layer t1 be 0.8 to 5--.  (In the instant case, the allowable subject matter pertains to a laminated body that has "a ratio (t1/d) of a thickness of a permeated layer t1 to a substrate layer average thickness d of 0.1 to 0.4, the thickness of the permeated polymer layer t1 being from 50 2 of 180 µm or more, and a ratio (t2/t1) of the thickness of the top surface polymer layer t2 to the thickness of the permeated polymer layer t1 of 0.8 to 5".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Morrissey with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Morrissey in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781